Mr. President, the United Nations
is no foreign territory to you. For 14 difficult and
challenging years, you valiantly waged a diplomatic
struggle at the United Nations for the freedom of our
people and the independence of our country. Your sterling
personal efforts and unflinching commitment could not be
better crowned. The people of the Republic of Namibia are
very proud to see you preside over the fifty-fourth session
of the General Assembly. On their behalf and indeed on my
own, I express our deep gratitude to all United Nations
Member States for electing you President at this session.
Mr. President, as you assume this very important
office, you follow in the memorable footsteps of Mongi
Slim of Tunisia, Alex Quaison-Sackey of Ghana,
Angie E. Brooks of Liberia, Abdelaziz Bouteflika of
Algeria, Salim Ahmed Salim of Tanzania, Paul J. F. Lusaka
of Zambia, Joseph N. Garba of Nigeria and Amara Essy of
Côte d’Ivoire. These distinguished sons and daughters of
Africa presided over the General Assembly between 1961
and 1994. They did Africa proud and they served the
international community well. You should heed the views
of all United Nations Member States, large and small, rich
and poor. In that way, you will have maintained and
advanced even further the integrity and importance of this
most representative organ of the United Nations, the
General Assembly. I assure you, Mr. President, that you
can always count on the loyal and unqualified support of
the Namibian delegation.
During your term of office, you will be flanked by
another illustrious and committed son of Africa, Mr. Kofi
Annan, one who hails from Ghana, a country which lit
the torch of Africa’s decolonization. To you,
Mr. Secretary-General of the United Nations, I express
my Government’s fullest support. The Government and
the people of Namibia particularly commend you for your
determined efforts aimed at promoting the peaceful
settlement of conflicts and bringing relief to the needy in
Africa and elsewhere in the world.
I wish to add my voice to that of the current
Chairman of the Organization of African Unity (OAU),
my brother and colleague, President Abdelaziz Bouteflika
of the People’s Democratic Republic of Algeria. He
placed the demands and expectations of the African
people before this body, as well as their resolve to face
up to the challenges which confront Africa. Guided by the
spirit of the recent OAU summit held in Algiers,
President Bouteflika talked about a continent which is
confronted by development constraints, but whose people
have not lost hope: a people who are industrious, but
whose efforts to make Africa achieve its potential are
being impeded by social and economic problems. It is
some of these challenges that I wish to address.
Today, economic disparity, debt burden, social
injustice, unemployment, refugee problems and
environmental degradation have become unacceptable
hardships in various regions of the world. One may ask
whether these burdens of deprivation have become a
status quo for the majority of people in the developing
countries? Have we concluded that there are not enough
resources to educate every woman, man and child in this
world and to keep them healthy and productive? Can all
the technological achievements that are now at our
disposal not be put at the service of all humanity? Words
of reason have been spoken, saying that those who are
affluent today owe their tomorrow to those who live in
deprivation.
It has been argued that the solution to
underdevelopment is globalization and liberalization of
the world economy. This forces all of us to be equal,
while, in fact, we are not. I believe that for globalization
to work it must be transformed from a mere concept into
reality. It must be a collective undertaking for the benefit
of all. It is only logical and, indeed, morally right that no
man, woman or child should go hungry while others are
16


basking in prosperity. Globalization should not amount to
protected and selective prosperity. If so, international peace
and stability will be jeopardized. As long as over a billion
people live in abject poverty, lack access to clean drinking
water and do not know how to read and write at all, the
benefit of globalization will not be universal. And the
reality of inequality of States must be at the centre of any
discussions of the world economy. The United Nations can
and should help developing countries to maximize the
benefits from a globalized economy.
The biggest menace of the twentieth century has been
the unacceptably high and ever-increasing poverty that
denudes humanity of its dignity. I wish to recall that among
the commitments made during the World Summit for Social
Development, held in Copenhagen in 1995, was the
commitment to halve poverty levels by 2015. Sub-Saharan
Africa requires a growth rate of 7 per cent annually if we
are to achieve those levels. The future looks bleak, but the
determination is strong to overcome all odds and succeed.
Africa carries 10 per cent of the world’s population,
but produces only 1 per cent of the world’s gross domestic
product. Foreign direct investment in sub-Saharan Africa is
estimated at a meagre 3 per cent of all total foreign direct
investment. With most of the least developed countries
being in Africa, this vast, rich but underdeveloped continent
continues to challenge our Organization. Poverty and
disease have all become much talked about to depict the
situation in many parts of Africa. Armed conflicts in
various parts of Africa continue to strip our continent of its
human and natural resources. This overshadows the overall
achievements that Africa continues to make. Africa today
is democratizing and undertaking economic reform to
maximize social and economic prosperity for its people.
And, indeed, some significant economic growth has been
recorded in a large number of countries.
However, political and economic reforms in
themselves will not deliver sustained economic growth.
Increased foreign direct investment is very important to
complement these reforms and to sustain the current growth
rate. Only then can the lives of the African people improve.
Let me emphasize that foreign direct investment should not
replace official development aid. In the short term, foreign
aid will be a necessary complement to Africa’s own efforts
for recovery and development of its people.
In 1990 I attended the World Summit for Children,
here at the United Nations, as the newly elected President
of the Republic of Namibia. I feel proud to say that we
were among the first countries in Africa to complete our
national programme of action for the implementation of
the Summit’s outcome. Our Parliament ratified — and, in
fact, most of Africa has ratified — the Convention on the
Rights of the Child, whose tenth anniversary we are about
to commemorate. This embodies the legal standard with
which we should comply in ensuring that children reach
their fullest potential. Yet, to our dismay, too many
children are being denied their childhood.
When a child is subjected to armed conflict, with
each and every right being taken away, then that child is
placed on an equal footing with adults. And when that
course takes effect, then, regrettably, society has stooped
to its lowest and the rest of humanity cannot and should
not stand idly by. We can and must prevent conflicts
from occurring, so as to create an environment in which
all children can live, play and grow up under safe
conditions. Only through a culture of peace can we
combat all forms of child exploitation and, in particular,
put an end to the phenomenon of child soldiers.
I would therefore like to stress that if every square
metre of land that is inaccessible because of landmines
could once again become productive, many children,
especially in Africa, would be spared from hunger. And
if every child soldier in Africa carrying a gun can be
turned into a student, Africa’s future will have been
secured.
On the eve of the new millennium, we can all look
back with pride on the fact that humankind has made
major strides towards the betterment of the living
conditions of millions across the world. The information
superhighway has changed for ever the way we do
business. Much of the world is now fully connected
through the Internet.
Notwithstanding all this, much of Africa is still
struggling to gain meaningful access to knowledge and
information. In addition to our efforts to become more
“wired”, we are now faced with the enormous challenge
of ensuring that our countries are all Y2K-compliant
before 31 December 1999, in order to avert disaster.
Namibia calls on all those countries which have the
resources and the necessary know-how to assist
developing countries in dealing with this problem. The
international community needs to share knowledge
because it is mutually beneficial. Developed countries
have nothing to lose and everything to gain by sharing
information technology with the developing countries.
17


The HIV/AIDS pandemic is eroding the socio-
economic and developmental gains that many African
countries have made. HIV/AIDS has been rated the
number-one killer in many countries, including Namibia.
My Government adopted a National Strategic Plan on
HIV/AIDS for the period 1999-2004. The aim of our
national plan is to reduce the incidence of HIV/AIDS
significantly by strengthening efforts towards prevention
and control. In addition to the existing Southern African
Development Community (SADC) regional programmes,
we have also undertaken other measures to ensure that there
is no discrimination against all those living with HIV/AIDS.
The international community should assist the efforts of the
African Governments in the implementation of their
national programmes to prevent the spread of HIV/AIDS.
Next June, we shall convene two special sessions of
the General Assembly to review the progress made by
Governments in the implementation of the commitments
made at the Fourth World Conference on Women and the
World Summit for Social Development, respectively. Let us
use those opportunities to make equality among people a
reality and social integration the norm, so that men and
women can live together in equality and as partners.
In recent years, we have witnessed a number of
positive developments in the field of disarmament.
However, despite these developments, we remain concerned
at the lack of tangible movement on the core issue of
nuclear disarmament. The central problem is the
determination by nuclear-weapon States, despite their
obligations under the Treaty on the Non-Proliferation of
Nuclear Weapons, to retain nuclear weapons indefinitely.
This is being done under the pretext that nuclear weapons
are essential for national security. To make such a claim is
a clear invitation to other States to acquire nuclear weapons
under the same pretext, as by nature every State has its
vital national security to protect. In practice, nuclear
weapons have also become a means of exerting pressure on
and blackmailing other countries. No State or group of
States should have a monopoly on nuclear weapons. This
is a new type of apartheid, which is unacceptable today.
In this century, international peace and security have
been challenged by the barbaric conduct of a few
individuals who have offended the very conscience of
humankind by committing heinous crimes. Namibia wishes
to record its firm stand against all acts, methods and
practices of terrorism and reiterates its unequivocal
condemnation of such acts. At the Organization of African
Unity (OAU) summit in Algiers, the African leaders
adopted the OAU Convention on the Prevention and
Combating of Terrorism. Its elimination therefore requires
the close cooperation of all United Nations Member
States. However, international cooperation in combating
terrorism, and the measures adopted to combat it, must be
based on international law, the relevant international
Conventions and, above all, conducted in conformity with
the principles of the Charter of the United Nations.
The reform of the Security Council constitutes one
of the important components in the efforts to strengthen,
revitalize and democratize the United Nations. The
composition of the Security Council does not reflect the
substantial increase in the membership of the United
Nations. Furthermore, it does not respect the principles of
equitable geographical representation and the sovereign
equality of States. In the existing Security Council,
particularly in the permanent members’ category,
developing countries are grossly under-represented. To
maintain such a situation is to erode the principle of
democracy and fairness. Equally, a selective or partially
reformed Council which overlooks the principles of equity
and balance is against the spirit of the Charter.
My Government is therefore strongly in favour of
the position that we must correct the existing imbalances
in the composition of the Security Council. It must
become a democratic and truly representative institution,
unfettered by the unfair tendencies and practices of the
past.
We support the expansion of the Security Council in
both categories, permanent and non-permanent.
Developing countries must adequately be represented in
a reformed and democratized Security Council. Africa
deserves at least two permanent seats and additional non-
permanent seats in the expanded Council. Namibia, being
a member of the Non-Aligned Movement, supports a
reformed Council of no less than 26 members. We do not
support those who advocate a lesser number on the
ground of effectiveness.
Experience has shown that the ineffectiveness or
inaction of the Security Council has been due to the threat
of veto by those who possess it, and not to the Council’s
size. As a matter of policy, Namibia is opposed to the
veto, because of its undemocratic nature. It cannot even
be overridden by law or by procedures, as is the practice
in democratic countries. The exercise of the veto
perpetuates differences between members of the Council.
In some instances, it has greatly contributed to division
and inaction in the Security Council. In other instances,
it has even prolonged conflicts and human suffering. If
18


the veto cannot be abolished now, its application should be
progressively curtailed until it is removed altogether.
The question of Palestine remains at the core of the
problem of the Middle East. Only when the inalienable
rights of the Palestinian people are restored can there be
lasting peace. We welcome the resumption of the peace
negotiations between the Israeli and Palestinian leaders. I
reaffirm my Government’s unwavering political and
diplomatic support for the Palestinian people under the
leadership of President Yasser Arafat.
With the end of the cold war nearly 10 years ago, we
all expected to share in the peace dividend. In this
connection, it is regrettable that Cuba continues to be
subjected to a cruel economic, financial and commercial
embargo, which must be lifted forthwith. Namibia calls for
the end of the embargo so that the people of Cuba can live
in peace and prosperity with all their neighbours.
The people of East Timor have long yearned for their
right to self-determination, freedom and independence. On
30 August 1999 their dream to determine their own future
was overwhelmingly expressed in a referendum. The
international community should assist the people of East
Timor to complete the process towards statehood, peace,
security and development. We welcome the decision of the
Government of Indonesia to invite the international
community, through the deployment of a United Nations
peacekeeping force, to East Timor. We call on Indonesia to
cooperate fully to ensure the success of that operation.
With regard to Western Sahara, my Government notes
the progress made towards the holding of a free and fair
referendum. We call on the parties, in particular the
Kingdom of Morocco, to cooperate with the United Nations
so as to enable the Sahraoui people to exercise their right
to self-determination.
Despite the difficulties of the United Nations, my
Government regards the Organization and its various
agencies as the best possible instruments we have to
promote world peace, international trade and increased
cooperation. The admission of the Republic of Kiribati, the
Republic of Nauru and the Kingdom of Tonga has further
strengthened our Organization. Namibia congratulates them
and welcomes them into our fold.
In the current international climate, the United Nations
is the only voice which can bring peace to strife-torn areas,
bring development to those regions where is it needed most
and settle disputes between States. However, to carry out its
manifold tasks and duties effectively and efficiently, the
United Nations needs money and resources from all
Member States, without exception. In short, the United
Nations must embody the hopes and aspirations of
humankind and still reflect the realities of our times.












